
	

114 HR 3955 IH: Small Municipality Flood Relief Act of 2015
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3955
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Blum introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to authorize the
			 Administrator of the Federal Emergency Management Agency to release a
			 local government from certain land restrictions imposed under the hazard
			 mitigation program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Small Municipality Flood Relief Act of 2015. 2.Hazard mitigation programSection 404(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(b)) is amended—
 (1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following:
				
 (3)Authority to remove grant conditionsA recipient of assistance for an acquisition or relocation project shall be released from any restriction imposed with respect to a parcel of property under an agreement entered into under paragraph (2)(B) if—
 (A)the local government that has jurisdiction over the property submits to the State a request for the release;
 (B)the request is made more than 5 years after the date of the closeout of the acquisition or relocation project;
 (C)on the date of the request, the parcel is not in an area designated by the Administrator, for purposes of the National Flood Insurance Program, as an area having special flood hazards;
 (D)the local government certifies that no coercion took place against the original property owner in acquiring the parcel;
 (E)the State in which the parcel is located approves the request and submits to the Administrator, not later than 60 days after the date of receipt of the request, a recommendation for approval of the request;
 (F)the local government— (i)repays to the Administrator the amount of hazard mitigation assistance received from the Federal Government under paragraph (1) for the acquisition or relocation project; or
 (ii)substitutes for the property a different parcel of property that— (I)has at least 2 times the acreage of the original property;
 (II)is subject to the same restrictions imposed under paragraph (2)(B); (III)will not be subject to the authority to remove the grant conditions provided under paragraph (3); and
 (IV)is determined to be as cost-effective; and (G)the Administrator gives final approval to the request..
			
